 



Exhibit 10.25
Summary of Compensation Payable to Named Executive Officers
Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has previously approved the annual base
salaries of Yahoo!’s Named Executive Officers identified in Yahoo!’s Proxy
Statement filed with the Securities and Exchange Commission on April 30, 2007
who are currently employed by Yahoo!, of Yahoo!’s principal executive officer,
and of Yahoo!’s principal financial officer (together, the “Named Executive
Officers”). The following table shows the current annualized base salary rate
for 2007 for each of the Named Executive Officers:

          Name and Principal Position   Salary  
Jerry Yang
Chief Executive Officer and Chief Yahoo
  $ 1  
 
       
Susan Decker
President
  $ 500,000  
 
       
Blake Jorgensen
Chief Financial Officer
  $ 450,000  
 
       
Michael J. Callahan
Executive Vice President, General Counsel and Secretary
  $ 360,000  

Bonus. In addition to receiving base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus.
     For each of 2007 through 2009, Ms. Decker will be eligible to receive an
annual target cash bonus of $1 million. Mr. Jorgensen is eligible to receive an
annual target cash bonus of 100% of his base salary for the year. Mr. Callahan
is also generally eligible to receive an annual bonus. In each case, the amount
of an executive’s annual bonus, if any, will be determined by the Committee
based on the executive’s and Yahoo!’s performance for the relevant year.
Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time in the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.

